         Case 1:19-cr-00923-JGK Document 20 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

             - against -                            19 Cr. 923 (JGK)

BRIAN TILLETT,                                      ORDER

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The conference scheduled for May 15, 2020 is adjourned to

July 16, 2020 at 10:00 AM.

     In view of the fact that a conference has been scheduled in

this matter for July 16, 2020, the Court excludes prospectively

the time from today May 11, 2020, until July 16, 2020, from

Speedy Trial Act calculations. The continuance is needed to

assure the effective assistance of counsel, to allow the defense

to determine what, if any, motions to make, and to allow the

parties to discuss a potential pre-trial disposition. The Court

finds that the ends of justice served by granting the

continuance outweigh the best interest of the defendant and the

public in a speedy trial. This Order is entered pursuant to 18

U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            May 11, 2020                ___ /s/ John G. Koeltl ______
                                                John G. Koeltl
                                         United States District Judge
